Citation Nr: 0213022	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-07 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a jaw 
injury.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953; he has been awarded the Combat Infantryman Badge (CIB).

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO) which denied reopening of a 
previously-denied claim of entitlement to service connection 
for residuals of a jaw injury. 

Other matters

A May 2001 RO rating decision denied the veteran's claim of 
entitlement to service connection for acid reflux.  The 
veteran was notified of the denial in June 2001.  To the 
Board's knowledge, no subsequent correspondence has been 
received on the issue of entitlement to service connection 
for acid reflux disease.  That issue is therefore not 
presently before the Board and will not be addressed further 
by the Board.  See 38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  In a June 1988 rating decision, VA denied the veteran's 
claim of entitlement to service connection for damage to the 
jaw.  The veteran did not appeal that decision.

2.  Evidence submitted since the June 1988 denial of the 
veteran's claim does not bear directly and substantially upon 
the specific matter under consideration.  The evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.   


CONCLUSIONS OF LAW

1.  The evidence received since the June 1988 denial of 
service connection for damage to the jaw is not new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

2.  The June 1988 decision denying service connection for 
damage to the jaw is final and the claim is not reopened.  38 
U.S.C.A. §  7105 (West 1991); 38 C.F.R. §§  3.104(a), 20.302, 
20.1103 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred an injury to his jaw in 
service, in which several teeth were knocked out by a rifle 
butt, and that such injury subsequently resulted in the need 
to remove all of his teeth and the use of dentures, which in 
turn caused loss of bone mass in the jaw and difficulty 
eating.  

As will be discussed in greater detail below, the veteran 
filed a similar claim in May 1988, which was denied in a June 
1988 RO decision.  The veteran was notified of that decision 
in a letter dated July 5, 1988.  He did not appeal that 
decision.
The veteran's original claim in May 1988 referred to 
disability involving damage to his jaw bone and teeth.  The 
veteran is currently contending (see March 2000 substantive 
appeal and May 2002 VA Form 21-4138, Statement in Support of 
Claim) that the in-service injury has caused his current 
problems with chewing and bone loss. 

In the interest of clarity, the Board the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal and render a decision.

The VCAA

On November 9, 2000 the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA revises VA's obligations in two significant 
ways.  First, VA has a duty to notify a claimant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate his or her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
Holliday v. Principi, 14 Vet. App. 280 (2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pertinent to the issue currently on appeal, however, 
the VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at  38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  However, the regulations governing 
reopening of previously and finally denied claims were 
revised effective the date of publication on August 29, 2001.  
These regulations redefine new and material evidence and the 
duty to assist in applications to reopen previously and 
finally denied claims.  As the instant claim to reopen was 
filed prior to August 29, 2001, the revised regulations 
specific to such claims are inapplicable to the instant 
appeal.  

Thus, it appears that the VCAA does not fully apply to 
claims, such as this, which involve finality of prior VA 
decisions and the matter of submission of new and material 
evidence.  Furthermore, it is clear that certain of VA's 
implementing regulations do not apply to this case in its 
present posture.

The Board observes, however, that the Court has recently held 
that 38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).   The 
notice provisions found in the VCAA are therefore applicable 
to cases such as this in which the issue revolves around 
finality and new and material evidence.   

In this regard, the Board notes that, in the March 2000 SOC, 
the RO informed the veteran of the provisions of 38 C.F.R. 
§ 3.156.  See the SOC, pages 1-2.  The RO further informed 
the veteran that new and material evidence was needed to 
reopen his claim.  The April 2002 Supplemental Statement of 
the Case (SSOC) specifically informed the veteran of the 
types of evidence which was required to reopen his claim.  
See the SSOC, pages 1-2.  The veteran in fact submitted 
additional evidence specifically in response to the SSOC.  
See VA Form 21-4138, statement in support of claim, dated May 
14, 2002. It is thus clear from the record that the veteran 
has been provided notice as well as an opportunity to present 
evidence and argument in support of his claim. 

With respect to VA's duty to assist, as indicated above the 
VCAA provides that VA's duty to assist does not commence 
until new and material evidence has been submitted.  The 
Board additionally observes that the veteran has identified 
no existing unobtained evidence as possibly being new and 
material.  The Board is not aware of any specific evidence 
pertaining to the pending claim which exists and which has 
not been obtained, and the veteran and his representative 
have pointed to none. 

In short, the Board believes that the provisions of the VCAA, 
insofar as they apply to the current posture of this case, 
have been fulfilled.    

Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service connection may also be granted for a disease 
which is diagnosed after discharge from military service, 
when the evidence establishes that such disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. 
§ 5108 (West 1991), VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.   "If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App., 251, 253 (1991).  See also Knightly 
v. Brown, 6 Vet. App. 200 (1994). 

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the veteran in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 1991); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for Veterans Claims (the Court) has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Duran v. Brown, 
7 Vet. App. 216 (1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Factual Background

Within the context of the applicable law, the Board will 
briefly review the evidence of record at the time of the RO's 
June 1988 denial of the veteran's claim.  Following this 
review, the Board will describe the evidence submitted since 
the June 1988 denial of the claim.  

The "old" evidence

The veteran's service medical records reveal that he had 
pyorrhea on preinduction examination in April 1951; he had 
two missing teeth.  Service dental records indicate the loss 
of a number of teeth when he was seen in October 1951.  No 
reason was stated for the loss of the veteran's teeth.  On 
discharge medical examination in March 1953, missing teeth 
and severe gingivitis were noted.

A February 1954 VA dental rating sheet noted multiple missing 
teeth.  According to a March 1954 letter, service connection 
was granted for dental treatment purposes only for teeth # 2, 
6, 15, 21, 29, 31, and 32.

A claim for entitlement to service connection for damage to 
the veteran's jaw bone and teeth was received by VA in May 
1988.  A May 1988 dental rating sheet indicated that the 
veteran had multiple missing teeth; it was noted that there 
was no evidence of trauma.  Any dental claim was noted to be 
not timely filed.

The June 1988 RO decision

The June 1988 rating decision denied service connection for 
damage to the jaw bone.  The RO based its decision on a lack 
of  evidence of trauma to the jaw in service. The veteran was 
notified of the decision denying service connection for a jaw 
disability in a letter dated 5, July 1988.  The record 
reflects that the veteran did not file a notice of 
disagreement.  

The additional evidence

Additionally submitted evidence received since June 1988 
consists of private treatment records beginning in 1990, VA 
outpatient, examination and hospital records beginning in 
March 1999, lay affidavits dated in May 2002 and statements 
from and on behalf of the veteran.  

The veteran was given a VA examination in January 2000.  He 
complained of difficulty chewing.  He gave a history of 
having incurred a blow to the mouth with a rifle butt in 1951 
that resulted in the loss of some teeth.  Physical 
examination revealed the absence of all of the veteran's 
teeth and of significant bone loss, especially on the 
mandibular residual ridge.
  
VA treatment records show that the veteran was seen for his 
dentures on several occasions from April through July 2000.

Also on file are affidavits dated in May 2002 from two 
individuals who served with the veteran, M.E.E. and L.B.W.  
According to M.E.E., he was a witness when a rifle 
accidentally went off prematurely during basic training and 
hit the veteran in the jaw, knocking out some teeth.  
According to L.B.W., the veteran had problems with his teeth 
and had to make several trips to the dentist while in basic 
training.

Analysis

The veteran has petitioned to reopen a previously denied 
claim of entitlement to service connection for residuals of a 
jaw injury.  The veteran's claim of entitlement to service 
connection for a jaw disability was denied in a June 1988 RO 
rating decision.  The veteran was notified of that decision 
by letter in July 1988.  He did not appeal that decision.  
Because the veteran did not appeal that decision within the 
requisite time, it became final.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

As noted above, the veteran contends that he incurred trauma 
to his jaw in 1951 that resulted in the loss of multiple 
teeth, that he eventually had to have all of his teeth 
removed and has had to use dentures, and that this has led to 
loss of bone in his mouth and to difficulty chewing. 

The Board notes that the veteran was granted service 
connection for treatment purposes for problems with specific 
teeth (numbers 2, 6, 15, 21, 29, 31 and 32)  in March 1954.  
His dental claim was reevaluated in a May 1988 dental rating 
sheet, which listed the following teeth as incurred or 
aggravated in service: numbers 2, 3, 7, 8, 9, 10, 11, 12, 14, 
18, 20 and 32.  The veteran has not specifically referred to 
this old dental claim, which is a separate claim from his 
claim for service connection for residuals of a jaw injury.  
See 38 C.F.R. §§ 3.381, 17.161 (2001).  The dental claim is 
not currently before the Board.

The Board observes that there must be new and material 
evidence as to any aspect of the veteran's claim which was 
lacking at the time of the last final denial in order to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

The previous denial of the veteran's claim in June 1988 was 
based on the absence of medical evidence of jaw trauma in 
service.  The medical evidence received by VA since June 1988 
is new, in that there are lay affidavits that an injury to 
the veteran's jaw occurred in service.  There is also 
evidence on VA examination in January 2000 which demonstrates 
the currently claimed disability in the form of loss of all 
of the veteran's teeth and significant bone loss, especially 
on the mandibular residual ridge.  

However, the evidence received by VA since June 1988 is not 
relevant and probative with respect to the crucial matter of 
a nexus between the veteran's current jaw condition and 
service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability].  Consequently, because 
there is no medical evidence that the veteran's current jaw 
condition is etiologically related to service, the new 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

With respect to the lay statements on file in support of the 
veteran's claim, both the veteran's statements and the May 
2002 affidavits from fellow soldiers who served with the 
veteran, the Board notes that while the affidavits can be 
used to show that an injury to the jaw occurred, the lay 
statements cannot be used to establish either a current 
disability or a nexus between a current disability and 
service.  It is now well-established that a layperson without 
medical training is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108." 


In short, the veteran has not submitted competent medical 
evidence which serves to link the veteran's current jaw 
condition to the in-service injury.  The evidence which has 
been presented since June 1988 is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See Hodge, supra.  
Therefore, the Board finds that the veteran's attempt to 
reopen his claim of entitlement to service connection for 
residuals of a jaw injury is unsuccessful.  
The recently submitted evidence not being new and material, 
the claim of service connection for residuals of a jaw injury 
is not reopened and the benefit sought on appeal remains 
denied.

Additional comments

The Board notes in passing that although the veteran is a 
combat veteran, as evidenced by his CIB award, he has not 
alleged that his injury is the result of combat.  In fact, 
the injury appears to have occurred during basic training.  
Therefore, while the Board is aware of the presumptive 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) involving 
disability related to combat, it is not applicable in this 
case.  In any event, as discussed above, the Board has no 
reason to doubt that a jaw injury occurred during service.  
The crucial concern, which has not been satisfied by the 
additionally submitted evidence, is a connection between such 
injury and the veteran's current jaw disability.

Finally, as noted above in connection with the Board's 
discussion of the VCAA, VA's duty to assist in cases such as 
this is circumscribed.  In the absence of a reopened claim, 
there is no duty to assist.  



ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for residuals of a jaw 
injury not having been submitted, the claim is not reopened 
and the benefit sought on appeal remains denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

